Title: From James Madison to William Harris Crawford, 31 August 1816
From: Madison, James
To: Crawford, William Harris


        
          Dear Sir
          Montpellier Aug. 31.1816
        
        I had the pleasure of duly receiving your letter written from Georgia, and have written one to Mr. Clay founded on its acquiescence in the arrangment tendered to you.
        I am truly concerned at the view you give of the situation into which the unfortunate measure of Congress has thrown Dr Bibb; and should consider myself as befriending one of the best of men and most enlightened of patriots, if I could find a relief from it. But on turning my thoughts on every side, I see nothing practicable that is worthy of him and adequate to the object. I am persuaded that the same difficulty restrained you from suggesting something on the occasion. I anxiously wish that the unfavorable tide may take another turn before the critical epoch arrives; and in the mean time shall be attentive to any eligible prospect that may be opened or suggested.
        The enclosed case of a condemned Soldier has been some time lying by me. Considering his youth & that it is his first offence, the punishment is

too great notwithstanding the aggravating circumstance attending it. Regulate the time & mode of saving him, as you find most proper.
        I enclose a printed Remonstrance from Tennessee, the original of which came lately to hand; and one from the Mississippi Territory. The measures which have been taken in relation to the Indians form an answer to them. Accept my cordial regards
        
          James Madison
        
      